DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert G. Graham (Reg. No. 58,042) on June 27, 2022.
The application has been amended as follows: 
1-5.	(Cancelled) 
6.	(Currently Amended) A communication method applied in a radio resource control (RRC) inactive state, comprising:	receiving, by a second access network device, a first request message from a first access network device, wherein the first request message comprises a cell radio network temporary identifier (C-RNTI), wherein the C-RNTI is allocated by the first access network device for a terminal, wherein the second access network device is an access network device that retains a context of the terminal, wherein the first request message requests the context of the terminal as part of a first procedure for a random access process, wherein the first procedure is requesting to resume a radio resource control (RRC) connection, or requesting to perform an radio access network-based notification area update (RNAU) process, wherein a control plane link of the terminal exists between the second access network device and a core network, [[and]] wherein the first access network device is a current serving access network device, wherein transfer of the context of the terminal is associated with, for the first procedure, changing from using the first access network device as an anchor access network device for the terminal to using the second access network device as an anchor access network device for the terminal, and wherein not transferring the context of the terminal is associated with maintaining, for the first procedure, the first access network device as the anchor access network device for the terminal; 	storing, by the second access network device, the C-RNTI allocated by the first access network device;
determining, by the second access network device, to not transfer the context in response to a distance between a cell of the second access network device and a cell of the first access network device being less than a distance threshold;	sending, by the second access network device, to the first access network device, a feedback message associated with the first request message, wherein the feedback message indicates not to transfer the context; and	performing, response to the feedback message indicating to not transfer the context and using, [[for]] at least one of security verification in a next radio resource control (RRC) connection resume process or a next RNAU process of the terminal; anddetermining, during the next RRC connection resume process or the next RNAU process, whether the security verification succeeds by comparing a C-RNTI reported by the terminal , and permitting the next RRC connection resume process or the next RNAU according to whether the security verification succeeds.
9.	(Cancelled) 
11.	(Currently Amended) A communications system, comprising:	a first access network device; and	a second access network device;	wherein the first access network device is configured to receive a first message from a terminal in a radio resource control (RRC) inactive state, wherein the first message requests performance of, for a random access process, a first procedure that is one of a radio access network-based notification area update (RNAU) or resumption of an RRC connection, and is further configured to send a first request message to the second access network device, wherein the first request message comprises a cell radio network temporary identifier (C-RNTI), wherein the C-RNTI is allocated by the first access network device for the terminal, wherein the first request message requests a context of the terminal as part of a first procedure, wherein the second access network device is an access network device that retains [[a]] the context of the terminal, wherein a control plane link of the terminal exists between the second access network device and a core network, [[and]] wherein the first access network device is a current serving access network device; and	wherein the second access network device is configured to receive the first request message from the first access network device, wherein the second access network device is further configured to store the C-RNTI allocated by the first access network device[[,]]; wherein the second access network is further configured to determine to not transfer the context in response to a distance between a cell of the second access network device and a cell of the first access network device being less than a distance threshold; 
wherein the first access network device is further configured to receive [[the]] a feedback message associated with the first request message from the second access network device, and wherein the feedback message indicates to not transfer the context, wherein transfer of the context of the terminal is associated with, for the first procedure, changing from using the first access network device as an anchor access network device for the terminal to using the second access network device as an anchor access network device for the terminal, and wherein not transferring the context of the terminal is associated with maintaining, for the first procedure, the first access network device as the anchor access network device for the terminal; [[and]] 
wherein perform, in response to the feedback message indicating to not transfer the context and using [[use]] the C-RNTI allocated by the first access network device, at least one of security verification in a next RRC connection resume process or a next RNAU process of the terminal;[[,]] and 
wherein the second access network device is further configured to determine, during the next RRC connection resume process or the next RNAU process, whether the security verification succeeds by comparing a C-RNTI reported by the terminal , and to permit the next RRC connection resume process or the next RNAU according to whether the security verification succeeds.
14.	(Cancelled) 
16-17.	(Cancelled)
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646